Citation Nr: 1812465	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 60 percent for hiatal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had 20 years of active service ending with his retirement in February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the record.  The case was remanded in August 2014 and December 2015, and now returns for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected hiatal hernia has been assigned the maximum schedular rating under the relevant Diagnostic Code, and has not resulted in any additional symptomatology not contemplated by such rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for hiatal hernia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7346 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In the instant case, the Veteran has been assigned a 60 percent rating for his hiatal hernia for the duration of the appeal period stemming from his December 4, 2007, claim pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  In this regard, such rating contemplates a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The only possible way for the Veteran to achieve a rating in excess of 60 percent for such disability is if there are additional symptoms not contemplated by such rating so as to warrant a higher or separate rating under another Diagnostic Code or on an extra-schedular basis. 

Initially, the Board observes that the Veteran's service-connected hiatal hernia is specifically contemplated by the Rating Schedule, and, as such, he is not entitled to a higher or separate rating by analogy under any other potentially applicable Diagnostic Code. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("when a condition is specifically listed in the Schedule, it may not be rated by analogy.")  

Furthermore, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Specifically, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.

The evidence of record indicates that the Veteran has been treated for Barrett's esophagus and ulcers in addition to his hiatal hernia.  In this regard, a rating under Diagnostic Code 7203 is not specifically prohibited and such provides that when an esophageal stricture permits passage of liquids only, with marked impairment of general health, an 80 percent rating is assigned.  Additionally, while a separate rating under Diagnostic Code 7306 for marginal ulcers is prohibited, a 100 percent rating is warranted for pronounced conditions with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss.  The condition is totally incapacitating.  

However, according to the private treatment records from Dothan Surgery Center and Digestive Health Specialists, dated June 2009 to November 2016, there is no indication the Veteran experienced esophageal stricture permitting the passage of liquid only.  Furthermore, he did not experience periodic or continuous pain unrelieved by standard ulcer therapy.  There is also no indication the Veteran's general health was marked impaired or was totally incapacitated as a result of vomiting, melena, hematemesis and weight loss. 

In addition, a review of a VA examination in July 2015 indicates a history of ulcers and Barrett's esophagus was noted in addition to the Veteran's hiatal hernia.  According to the examination report, the Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The Veteran had heartburn; reflux; regurgitation; weight loss (loss of 15 pounds from the baseline); nausea; mild vomiting of 4 or more episodes per year and less than one day on average duration per episode; mild hematemesis of 4 or more episodes per year and less than one day on average duration per episode.

As such, the Board finds that a 80 percent disability rating is not warranted 38 C.F.R. § 4.114, Diagnostic Code 7203, and a 100 disability rating is not warranted under 38 C.F.R. § 4.114, Diagnostic Code 7306.

In addition, no other diagnostic codes which allow for the assignment of a higher rating are applicable.  See 38 C.F.R. §§ 4.114, Diagnostic Code 7202 (loss of tongue), 7312 (cirrhosis), 7323 (ulcerative colitis), 7330 (intestine, fistula), 7331 (peritonitis, tuberculosis), 7333 (stricture of the rectum), 7339 (ventral hernia), 7345 (chronic liver disease), 7347 (pancreatitis), 7345 (hepatitis).  Rather, the Veteran's symptoms squarely come within the purview of 38 C.F.R. § 4.114, Diagnostic Code 7346 and approximate the criteria for an 60 percent disability rating.  

Moreover, in light of the fact that the Veteran's hiatal hernia has not resulted in any additional symptomatology not contemplated by his 60 percent rating under Diagnostic Code 7346, and neither he nor his representatives have raised any other issues, nor have they been reasonably raised by the record, with regard to such claim, the Board need not address such matter further.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Therefore, based on the foregoing, the Board finds that a rating in excess of 60 percent for the Veteran's hiatal hernia is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7 


ORDER

A rating in excess of 60 percent for hiatal hernia is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


